 FORT APACHETIMBERCOMPANYFortApache Timber CompanyandConstruction,Building Materials and Miscellaneous Drivers Lo-cal No.83, an Affiliate of the International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.Case 28-RC-3068October 19, 1976DECISION ON REVIEW AND ORDERBy MEMBERSFANNING, JENKINS, AND WALTHEROn December 24, 1975, the Regional Director forRegion 28 issued his Decision and Direction of Elec-tion in the above-entitled proceeding in which he di-rected an election among certain employees of theEmployer, contrary to the Employer's contentionthat the National Labor Relations Board lacked ju-risdiction over it.Thereafter, the Employer, in accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, filed atimely request for review of the Regional Director'sdecision with a supporting brief, contending,interalia,that the Board precedent relied on by the Re-gional Director is not dispositive of the issue present-ed in the instant case, that the Board lacks statutoryjurisdiction over the Employer herein, and that evenwere the Board to find that it could exercise jurisdic-tion over this Employer it should decline, to do so asa matter of policy and discretion.By telegraphic order dated January 19, 1976, theNational Labor Relations Board granted the requestfor review and stayed the election pending decisionon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including the Petitioner's and the Em-ployer's briefs with) respect to the issues under re-view, and makes the following findings:Fort Apache Timber Company is an entrepreneu-rial enterprise owned and operated by the WhiteMountain Apache Tribe. It has its principal officeand place of business located at the tribal headquar-ters at White River, Arizona, which is situated withinthe confines of the Fort Apache Indian Reservation.During the year preceding the hearing, the WhiteMountain Apache Tribe, doing business under thename of the Fort Apache Timber Company, sold andshipped goods valued in,excess of $50,000 directly tocustomers located outside the confines of the Fort503Apache Reservation, and outside the State of Arizo-na.The Fort Apache Indian Reservation occupies ap-proximately 2,600 square miles, located in east cen-tralArizona. The Reservation was originally estab-lished "for use and occupancy of Apache Indians"by executive order of President Grant in November1871. By act of Congress of June 7, 1897, the thenWhiteMountain Indian Reservation was dividedinto the present Fort Apache Indian Reservation andthe San Carlos Reservation. The White MountainApache Tribe 1 is organized under the provisions ofthe Indian Reorganization Act.' A tribal constitutionwas ratified by members of the tribe on August 15,1938, and a revised constitution and bylaws was rat-ified June 27, 1958. In approving ratification of therevised constitution and bylaws in 1958, the Depart-ment of the Interior provided that, upon ratification,all rules and regulations promulgated by the Depart-ment or by the Bureau of Indian Affairs wouldhenceforth be inapplicable to the White MountainApache Tribe, insofar as they were incompatiblewith any of the provisions of the revised constitutionand bylaws, except where the rule or regulation ex-pressly indicated otherwise. All officers and employ-ees of the Interior Department were ordered by saidrules and regulations to abide by the provisions ofthe revised constitution and bylaws.The constitution of the Tribe tracks the statutorylanguage in providing that the authority of the Tribeshall extend to "all territory within the boundaries ofthe Fort Apache Indian Reservation as well as tosuch other lands as the United States might acquirefor the tribe or which the tribe might acquire for it-self." It describes the relationship of the Apache tothe United States Government and provides that in-ternal affairs shall be managed insofar as it does notconflict with the laws of the United States, by a gov-erning body known as the White Mountain ApacheTribal Council. The Council is composed of a chair-man and vice chairman, elected by popular vote oftheTribe, and nine Council members popularlyelected from four districts. In addition to all powersvested in the Tribal Council by existing law, theconstitution also provides that the Council shall exer-cise certain additional powers subject only to limita-tions imposed by other, constitutional statutes of theUnited States. Included,inter alia,is the power torepresent the Tribe and act in all matters that con-cern the welfare of the Tribe; to negotiate, make, andperform contracts and agreements with any person,association, corporation, municipality, county, State,Hereinafter also called the TribezAct of June 18, 1934, 48 Stat 984, as amended by act of, June 15, 1935,49 Stat 378226 NLRB No. 63 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDor the United States, includingagreementswith theState of Arizona for rendition of public services; toveto the sale, disposition, lease, or encumberance oftribal lands or other tribal assets authorized by anyagency or employee of the Government;tomanageall economic affairs and enterprises of the Tribe; toborrow money and pledge or assign tribalincome assecurity; to enact ordinances covering the granting ofboth surface and subsurfaceleases; tolevy and col-lect taxes and-imposelicenses;to enact ordinancesestablishing and governing tribal courts and law en-forcement; and to exercise the powers of removal orexclusion from the reservation of any nonmember ofthe Tribe whose presence may be considered injuri-ous to the people of the reservation.3Fort Apache Timber Company is one of severalenterprises owned by the White Mountain ApacheTribe and operated by its governingTribal Council.Mr. Hal Butler, the mill manager, testified that he isa temporary employee of the Tribe, was hired by theTribal Council, and works under its direction. FortApache Timber Companyper sehas no employees.Like all of the workers engaged under any of thetribal enterprises, they are employees of the CentralTribe, and are paid through a central tribal fund;Mr. Butler merely indicates the number of hoursworked by those at Fort Apache Timber Co. Wagesand working conditions are set by the Tribal Council,whichalso passeson the budget for the various enter-prises. Employees of the Tribe may request transfersto different job classifications and to other tribal en-terprises. Such transfers are frequent, and tribal em-ployees retain their seniority, benefits, and otherprivileges as employees regardless of the enterpriseunder which they may be working.The Tribe by its counsel entered a special appear-anceonly in the proceedings herein, without preju-dice to its position that the National Labor RelationsBoard has no jurisdiction over an Apache Nationand that such nation or its Tribal Council cannot bean employer within the meaning of the Act. TheTribe also contends that tribal businesses are uniqueand that a congressional purpose to subject them tothe National Labor Relations Act should not be pre-sumed. It also argues that even if the Board shouldfind that it has statutory jurisdiction in this area itshould for various reasonsexerciseits discretion and,3The Tribal Council is also authorized to appoint and regulate subordi-nate organizations for economic and other purposes, and to exercise suchfurther powers as may be delegated to the Council by members of the Tribe,the Secretary of the Interior, or other duly authorized official or agency. Notribal member may become a member of the Tribal Council or serve on anyboard of directors or other committee or board if he or she is employed bythe Bureau of Indian Affairs or any other Federal Government agency Lawand order on the reservation is maintainedby a policeforce under theTribal Council. Offenses are dealt with by the Tribal Court with the excep-tion of the "major crimes" which are by statute cognizable in Federal Courtdecline to assert such jurisdiction. The Regional. Di-rector found that the fact that the enterprise involvedwas owned and controlled by the Tribe and operatedon its own reservation "does not impose an impedi-ment to the assertion of jurisdiction by the Board.SeeNavajoTribev.N.L.R.B.288F.2d 162(C.A.D.C., 1961), cert. denied 366 U.S. 928."In theNavajocase the tribe sought an injunction to preventthe Board holding a representation election amongemployees in a mining plant located on the reserva-tion but leased by the tribe to the non-Indian em-ployer. The court of appeals held that the Act ap-plied to Texas-Zinc Minerals Corporation and thatthe Board was- not precluded from acting "with re-spect to a plant located within an Indian reservation,or one employing Indians." It stated that it was ex-pressing no opinion on the wisdom of the Board "inentering the order."Consistent with the recent Supreme Court decisioninMcClanahan v. Arizona State Tax Commission,411U.S. 164 (1973), analyzing the categories of relation-ship between Indians -and the Federal Government,we are not here treating with Indians "who haveeither left or never inhabited reservations, set asidefor their exclusive use or who do not possess the usu-al accoutrements of tribal self-government." Nor arewe concerned here with the activity undertaken byindividual reservation Indians operating primarily onnonreservation lands, nor the exercise of jurisdictionover non-Indian employers who may undertake ac-tivity on leased land located within an Indian reser-vation.4 Rather, we are confronted with the questionof jurisdiction over activity undertaken- by Indians'on the reservation. Thus, the initial question present-ed here is one of first impression for the Board:whether an Indian tribal governing councilquagov-ernment; acting to direct the utilization of tribal re-sources through a tribal commercial enterprise on thetribe's own reservation, is an "employer" within themeaning ofthe Acts°Thus,Texas-Zinc Minerals Corporation,126 NLRB 603 (1960),in effectenforced inNavajo Tribe v N L R B,288 F.2d 162 (C A.D C., 1961), cert.denied 366 U S 928, cited by theRegional Director herein, is inapposite.See alsoJ R Simplot Company, d/b/a Simplot Fertilizer Company,107NLRB 1211 (1954),100 NLRB 771 (1952) In those cases,the Board refusedto decline assertion of jurisdiction over a non-Indian employer who other-wise met the Board's jurisdictional standards,merely because the Companywas in part conducting operations on Indian land which it had leased fromthe tribe,The issue presented in the present case is significantly differentDoes the Act apply to Tribal Council enterprises as employers5The term "employer" under the Act excludes "the United States or anywholly owned government corporationor any state or political subdivi-sion thereof"The Supreme Court in the leading case ofN L R B. v. TheNatural Gas Utility District ofHawkinsCounty, Tennessee,402 U.S 600(1971), considered the identification of governing Federal law with respectto the term"political subdivision" The Courtnoted that."The term 'politi-cal subdivision'isnot defined in the Act and the Act's legislative historydoes not disclose that Congress explicitly considered its meaning. The legis-lative history does reveal,however, that Congress enacted the§2(2) exemp-tion to except from Board cognizance the labor relations of federal,state, FORT APACHETIMBERCOMPANYThe status of Indian Americans as individuals, andparticularly those on their own reservations, isuniquevis-a-visthe Federal and state governments.However, the principles governing resolution of theIndian sovereignty question are not new. To the con-trary, "The policy of leaving Indians free from statejurisdiction and control is deeply rooted in thenation'shistory." 6Mr. Chief Justice Marshall firstarticulated the Supreme Court's policy in 1832 inholding that Indian nations were "distinct politicalcommunities, having territorial boundaries, withinwhich their authority is exclusive, and having a rightto all the lands within those boundaries, which is notonly acknowledged, but guaranteed by the UnitedStates."' From this concept of Indian reservations asseparate though dependent nations, it followed thatstate law could have no role to play within the reser-vation boundaries. In dealing with attempts to im-pose a land tax on reservation Indians, the Courtheld that "If the tribal organization ... is preservedintact, and recognized by the political department ofthe [Federal] Government as existing, then they are apeople distinct from others, capable of makingtreaties, separated from the jurisdiction of Kansas.. .. reservation Indians are a separate people towhom state jurisdiction may not extend." 8In striking down an attempt to tax a trading com-pany doing business within the confines of an Indianreservation as inconsistent with Federal statutes ap-plicable to the Indians on the Navajo Reservation,the Court held the tax invalid noting that "from thevery first days of our Government the Federal Gov-ernment had been permitting the Indians largely togovern themselves, free from state interference...." 9 The status of Indian nations or tribes pre-serving their political entity under' the decisions ofthe Supreme Court has been summed up in Felix S.Cohen's Handbook of Federal Indian Law,10 p. 122,as follows:The wholecourseof judicial decision on the na-ture of Indian tribal powers is marked by adher-ence to three fundamental principles: (1) An In-dian tribe possesses, in the first instance, all thepowers of any sovereign state. (2) Conquest ren-ders the tribe subject to legislative power of theand municipal governments..."The Court there described the test atleast with respect to state subdivisions as being whether the entity is either"(1) created directly by the State, so as to constitute departments or admin-istrative arms of the government,or (2) administered by individuals who areres6ponsible to public officials or to the general electorate"Rice V. Olson,Warden,324 U.S. 786, 789 (1945)7 Samuel AWorcester v State of Georgia,6 Pet 515, 557 (1832)8The Kansas Indians,5 Wall. 737, 755(1866).9Warren Trading Post Co v. Arizona Tax Commission,380 U.S. 685, 686(1965)tONow revised by the United States Department of the Interior,FederalIndian Law,UnitedStates Government Punting Office, 1958505United States and, in substance, terminates theexternal powers of sovereignty of the tribe, e.g.,its power to enter into treaties with foreign na-tions, but does not by itself affect the internalsovereignty of the tribe, i.e., its powers of localself-government. (3) These powers are subject toqualification by treaties and by expresslegisla-tion of Congress, but, save as thus expresslyqualified, full powers of internal sovereignty arevested in the Indian tribes and in their duly con-stituted organs of government.In judging whether an action impinges on the inde-pendence of individual Indians on a reservation oron the governing body of the tribe, the test is thesame. As Mr. Justice Marshall recently observed fora unanimous Supreme Court, the question has al-ways been whether the action "infringed on the rightofreservation Indiansto make their own laws and beruled by them." 11Not only do Indian tribes on reservations retaintheir powers of internal sovereignty, but the ordi-nances passed by the governing body and the deci-sions of the tribal courts are usually not reviewable ineither state or Federal courts-even though a UnitedStates constitutional issue is raised.12 Moreover, Indi-i iMcClanahan v Arizona State Tax Commission,411 U S 164, 181 (1973),quoting fromWilliams v. Lee, d/b/a Ganado Trading Post,358 U S 217, 220(1959) InMcClanahan,the Court struck down an attempt by the state toimpose itsincome taxon Indiansliving on a reservationIn so doing, theCourt reaffirmed the unique governmental status of Indian tribes (at 172-173)Itmust always be remembered that the various Indian tribes were onceindependent and sovereign nations, and that their claim to sovereigntylong predates that of our own government. Indians today are Americancitizens. They have the right to vote, to use state courts, and they re-ceive some state services.But it is nonetheless still true,as it was in thelast century,that "[t]he relation of the Indian tribes living within theborders of the United States . [is] an anomalous one and of a com-plex characterThey were, and always have been, regarded ashaving a semi-independent position when they preserved their tribalrelations;not as States, not as nations, not as possessed of the fullattributes of sovereignty,but as a separate people, with' the power ofregulating their internal and social relations,and thus far not broughtunder the laws of the Union or of the State within whose limits theyresided "12 See, for example,Native American Church of North America v. NavajoTribal Council,272 F 2d 131 (C.A. 10, 1959) There, plaintiff attempted toenjoin enforcement of an ordinance adopted by the Navajo Tribal Councilmaking it an offense to introduce in Navajo country the peyote bean whichwas used by plaintiff church in connection with its religious ceremonies. Indismissing plaintiff's contention,the court noted that:The Constitution is, of course, the supreme law of the land, but it isnonetheless a part of the laws of the United States. Under the philoso-phy of the decisions,it,as any other law, is binding upon Indian na-tions only where it expressly binds, them, or is madebinding by treatyor some act of Congress. No provision in the Constitution makes thefirst amendment applicable to ,Indian nations nor is there any law ofCongress doing so. It follows that neither,under the Constitution or thelaws of Congress,do the Federal courts have jurisdiction of tribal lawsor regulations even though they may have an impact to some extent onforms of religious worship.The court of appeals quoted fromWilliams v Lee,358 U S. 217 (1959),where the Supreme Court,speaking of the Navajo Nation,said: "'ImplicitContinued 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDan nations,as an attribute of their quasi-sovereignty,are immunefrom suit in either state or Federalcourts,without congressional authorization." It isclear that individual Indians and Indian tribal gov-ernments, at least on reservation lands, are generallyfree from state or even in most instances Federal in-tervention,unlessCongress has specifically providedto the contrary.14Tribal governments such as the one here involvedresemble aState inmany ways but are not preciselyso defined. Rather, they are political governmentscreated by the Indians themselves as a separate peo-ple, in conjunction and affiliation with the UnitedStatesGovernment, whether by treaty, congressionalenactment,or executive order.15Thus, we note that Indian tribes have been de-scribed,inter alia,as the equivalent of a State; or of aterritory," as more than a State " or territory, as in-dependent or dependentnations, asa distinct politi-cal entity, as a separate political community, as quasior semi-sovereign nations, and as a separate people,"not brought under the laws of the Union or theState" 18 when they preserved their tribal relations.And, as this Board observed in theTexas Zinccase,"It is well established that the Indian tribes in Ameri-ca are deemed to have many of the attributes of anation. Thus, although their external sovereignty hasbeen extinguished, their internal sovereignty is pre-served...." 126 NLRB at 604... was the understanding that the internal affairs of the Indians remainedexclusively within the jurisdiction of whatever tribal government existed,"and went on to say (272 F 2d at 134)No law is cited and none has been found which undertakes to subjectthe Navajo tribe to the laws of the United States with respect to theirinternal affairs,such as police powers and ordinances passed for thepurposes of regulating the conduct of the members of the tribe on the`reservation.It follows that the Federal courts are without jurisdictionover matters involvingordinances passed by the Navajo legislativebody for the regulation of life on the reservation.13United States vUnited States Fidelity & Guaranty Co,309 U S 506(1940),Thomas Iron Crow v The OglalaSiouxTribe of the Pine Ridge Reser-vation,South Dakota,231 F.2d 89, 92 (C.A8),Maryland Casualty Co vCitizens National Bank of West Hollywood,361 F.2d 517, 520 (1966)14 See fn8, supraAs noted above, even the Department of the Interior,which is by law charged with the administration of Indian affairs and Indi-an reservations,provides that organization of a tribe and approval of itsconstitution,i e., formal establishment of the tribal governmentas a sgpa-rate governing entity, render the Department's own rules and regulationsinapplicable to the tribe or reservation,unless the rule or regulationspecifi-callstates otherwise And see Federal Indian Law,supra,395,et seqFederal treaty making with the various Indian tribes was discontinuedby 1871 Thereafter, dealings with the various tribes were either by congres-sional enactment or by executive order.As a practical matter,all threeforms now have the same effect See United States Department of the Inte-nor, Federal Indian Law, United States Government Printing Office, 1958,p. 207-214. See alsoArizona v. California, 373U.S 546 (1963), where theCourt summarily rejected plaintiff's argument that a reservation created byexecutive order does not attain the same status as that createdby treaty orcongressional actiSee,e.g, Federal Indian Law,supra,471.Native American Church, supra,272 F 2d 131, 13418United States v. Kagama,118 U S. 375,381-382Regardless of the particular label applied, howev-er, it is clear beyond peradventure that a tribal coun-cil such as the one involved herein-the governingbody on the reservation-is a government 19 both inthe usual meaning of the word, and as interpretedand applied by 'Congress, the Executive, and theCourts 20Consistent with our discussion of authorities re-cognizing the sovereign-government character of theTribal Council in the political scheme of this countryitwould be possible to conclude that the Council isthe equivalent of a State, or an integral part of thegovernment of the United States as a whole,2' and assuch specifically excluded from the Act's Section 2(2)definition of "employer." We deem it unnecessary tomake that finding here, however, as we conclude, andfind that the Tribal Council, and its self-directed en-terprise on the reservation that is here asserted to bean employer, are implicitly exempt as employerswithin the meaning of the Act.22Accordingly, we shall dismiss the petition herein 23ORDERThe petition herein shall be, and it herebyis,dis-missed.19 See fns 7 and 10,supra,and accompanying text.-While the particularstatus of Indian governments in this country may under some circumstancesbe rationalized differently for different purposes,-there is no doubt that theyare in fact governments,with most of their powers of sovereignty still intactSee, generally, Federal Indian Law,supra,Chap. VI, especially pp. 395-412and 468-476 Andsee Jurisdiction Over Indians and Indian Reservations, 6Arizona L Rev, 1965, p 23720 As a unanimous Court stated inWilliams v Lee, supra,"the cases inthis Courthave consistently guarded the authority of Indian governmentsover their reservations " Tribal governments are also considered govern-ments within the meaning of Federal statutes Federal Indian Law,supra,41121 Indian tribes have been held to be"Agents," and"instrumentalities ofthe United States" for certain purposes, as well as municipalities See Feder-al IndianLaw, supra,472-47322As set forth in fn 5, above, inN L R B v Natural Gas Utility District,402 U.S 600,604 (1971), involving a utility district formed by private mdi-viddals under state law, the Supreme Court noted the lack of legislativehistory concerning"political subdivision"in Sec 2(2) of the Act,and thensaid- "The legislative history does reveal,however,that Congress enactedthe § 2(2) exemption to except from Board cognizance the labor relations offederal,state,and municipal governments, since governmental employeesdid not usually-enjoy the right to strike." The Court concluded that theutility district in question was an entity administered by individuals respon-sible to public officials-consistent with the Board's own test-hence ex-empt as a political subdivision of a State.So here we conclude that the FortApache Timber Company is an entity administered by individuals directlyresponsible to the Tribal Council of the WhiteMountainApache Tribe,hence exempt as a governmental entity recognized by the United States, towhose employees the Act was never intended to apply.23 In view of our disposition of the case on this ground,we do not reachthe Tribe's assertion that the'Board should in any event exercise its discre-tion to decline jurisdictionover the Tribeon various other grounds, e g.,certain statutory provisions granting Indians preference in employment,which are construed as exceptions to Civil Rights Act (see 29 U.S. Code 46,25 U.S C 44,et seq,andMancari v. Morton,94 S.Ct. 2474, and the Tribe'sright to exclude nonmembers of the tribe from the reservation, coupled withits power to regulate activities on the reservation through passage of ordi-nances which may not be reviewable in Federal courts.